DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse. Accordingly, claims 16-20 been cancelled.
Response to Arguments
Applicant’s arguments, see pages 3-5, filed on 05/10/2021, with respect to claims 1-15 have been fully considered and are persuasive. The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0119519 A1) as evident  of Nakanoya (US 2017/0259333 A1) has been withdrawn. 
The provisional rejection of claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/374,882 in view of Nakanoya (US 2017/0259333 A1) is withdrawn in view of Applicant’s joint development agreement with copending Application No. 16/374,882.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-15 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/04/2019, have been carefully reviewed and searched. The closest new prior art found is to US 20210024766 A1 to Chou et al. Chou et al. discloses a silver paste comprising a mixture of two or more sizes of electrically conductive silver particles wherein small micron-sized particle  D50 ranges 3-8 µm and bigger micron-sized particle D90 ranges 8-20 µm (See [0007], [0008]), 0.05-10 wt% of a resin such as ethyl cellulose with 
	Chou et al. failed to disclose the silver paste comprising 65-95.4% of fine silver particles within the claimed primary particle diameter and a glass frit as required in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-15 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761